In re Lee Roger Simpson, Jr.















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-098-CV

IN RE LEE ROGER SIMPSON, JR.


 

 Original Proceeding
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Respondent, the Honorable Alan Mayfield, Judge of the 74th District Court of McLennan
County, dismissed Lee Roger Simpson, Jr.’s lawsuit because Simpson failed to comply with
section 14.004 of the Civil Practice and Remedies Code.  See Tex. Civ. Prac. & Rem. Code
Ann. § 14.004 (Vernon Supp. 2000); Hickson v. Moya, 926 S.W.2d 397, 399 (Tex.
App.—Waco 1996, no writ).  Simpson seeks a writ of mandamus from this Court directing
Respondent to permit him to amend his pleadings to include the affidavit required by Section
14.004.
      “Mandamus issues only to correct a clear abuse of discretion or the violation of a duty
imposed by law when there is no other adequate remedy by law.”  Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992) (orig. proceeding) (quoting Johnson v. Fourth Court of Appeals,
700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding)).  Simpson has an adequate remedy by
appeal.  See, e.g., Hickson, 926 S.W.2d at 398-99.  Accordingly, we deny his petition.
 
                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Gray, and
      Chief Justice McDonald (retired)
Writ denied
Opinion delivered and filed March 29, 2000
Do not publish